Citation Nr: 0533326	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post- 
operative residuals of stabilization surgery for right 
shoulder dislocation.

2.  Entitlement to a rating in excess of 20 percent for post- 
operative residuals of stabilization surgery for left 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from April 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues on appeal were before the Board in June 2001 at which 
time they were denied.  The veteran appealed the Board's June 
2001 decision to the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court").  By Order dated 
March 14, 2002, the Court vacated the Board's June 2001 
decision pursuant to a March 2002 Joint Motion.  The issues 
were again before the Board in September 2003, when they were 
remanded to cure a procedural defect and for additional 
evidentiary development.  In March 2005, the Board again 
remanded the matter to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

A Joint Remand before the Court at the time of its March 14, 
2002 Order included argument to the effect that the Board 
failed to adequately evaluate the veteran's shoulder claims 
under the provisions of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  By remands dated in September 2003 and March 2005, 
the RO was directed to obtain reports of VA examinations 
which included specifically, opinions as to the degree of 
additional functional loss (if any) due to weakness, fatigue 
and incoordination, including during flare-ups the veteran 
may experience as a result of his service-connected 
disabilities.  VA examinations were conducted in June 2004 
and May 2005.  In the RO's instructions to the May 2005 
examiner, the RO duly requested an opinion as to additional 
functional loss.  However, the examiner failed to furnish 
such an opinion.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Failure of the Board to insure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision.  Id.  In a 
communication dated in November 2005, the veteran's 
representative has also noted the non-compliance with the 
Board's remand instruction and has also requested that the 
issues on appeal be returned to the RO.  Although the Board 
regrets further delay in appellate review, under the 
circumstances the case must be returned to the RO for 
compliance with the prior remand directions.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination of his shoulders to 
ascertain all current symptomatology.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
medically indicated special studies and 
tests, including x-rays if deemed 
medically advisable, should be 
accomplished.  With regard to each 
shoulder, the examiner should clearly 
report any scars as well as ranges of 
motion.  With regard to ranges of motion, 
the examiner must indicate at what point 
(in degrees) that such motions elicit 
pain.  The examiner must provide an 
opinion as to the degree of additional 
functional loss (if any) due to weakness, 
fatigue, and incoordination, including 
during flare-ups.

2.  After the examination is conducted, 
the RO should review the examination 
report to ensure that the examiner has 
furnished the necessary opinion regarding 
additional functional loss.  If not, the 
RO should return the report to the 
examiner for such an opinion.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 


